United States Court of Appeals
                        For the First Circuit


Nos. 20-1373, 20-1379

  MELODY CUNNINGHAM, individually and on behalf of all others
similarly situated; FRUNWI MANCHO, individually and on behalf of
                 all others similarly situated,

            Plaintiffs, Appellees/Cross-Appellants,

   MARTIN EL KOUSSA, individually and on behalf of all others
   similarly situated; VLADIMIR LEONIDAS, individually and on
            behalf of all others similarly situated,

                             Plaintiffs,

                                 v.

             LYFT, INC.; LOGAN GREEN; JOHN ZIMMER,

            Defendants, Appellants/Cross-Appellees.


Nos. 20-1544, 20-1549, 20-1567

  MELODY CUNNINGHAM, individually and on behalf of all others
similarly situated; FRUNWI MANCHO, individually and on behalf of
        all others similarly situated; MARTIN EL KOUSSA,
       individually and on behalf of all others similarly
    situated; VLADIMIR LEONIDAS, individually and on behalf
               of all others similarly situated,


            Plaintiffs, Appellees/Cross-Appellants,

                                 v.

             LYFT, INC.; LOGAN GREEN; JOHN ZIMMER,

            Defendants, Appellants/Cross-Appellees.
                         ERRATA SHEET

     The opinion of this Court issued on November 5, 2021 is
amended as follows:

    On page 16, line 16, "who" is replaced with "that"

    On page 22, line 20, "forgoing" is replaced with "foregoing"